DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Two apparently identical IDS were filed on 05/28/2019. The redundant IDS has been crossed out indicating it has not been considered. However, as all references cited therein are also cited on the other IDS filed 05/28/2019, these references have been considered by the examiner. 

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: each of "the proximal portion" and "the distal portion" should be amended to clarify the portions are the previously-recited portions of the housing for consistency with the surrounding limitations and/or for clarity. While no other proximal or distal portions have been expressly recited in the claim(s), at least one other previously recite element, e.g., the balloon, inherently has multiple ends, which could reasonably be interpreted as proximal or distal portions introducing ambiguity to the claim. Amendments within of "wherein the balloon defines a partially enclosed internal channel extending from the proximal portion of the housing to the distal portion of the housing, and the distal portion of the housing defines a plurality of apertures extending therearound" would overcome this objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the limitation "a distal portion opposite the distal portion" is indefinite, as it is unclear in what manner a portion can be opposite to itself. This is believed to be typographical error intended to read "a distal portion opposite the proximal portion" and will be further discussed with this understanding herein.
The limitation "a fluid…exerting a hydraulic pressure on the balloon" is indefinite. As the examiner is familiar with the term/phrase, "exerting…on" something is typically used in the context of applying or bringing to bear to said thing, such that it is unclear in what manner the fluid "exerts a hydraulic pressure on the balloon." With respect to prior art devices, Applicant discloses the fluid transfers pressure exerted on the diaphragm to the pressure measuring system (e.g., ¶ [0005]), and appears to use the terms exert and exhibit interchangeably (e.g., ¶ [0040]). In view of this disclosure, to the best of the examiner's understanding, the fluid is not actively applying or exerting pressure on the balloon, but rather the hydraulic pressure of the fluid within the fluid chamber is approximately equal to (exhibits, transfers, etc.) a force or pressure applied to the balloon, or alternatively, exerts a hydraulic pressure on the pressure sensor equal to a force or pressure applied to the balloon, and will be further discussed with this understanding below. If this is consistent with Applicant's intention, the claim should be modified for clarity, for example, consistent with the language of claims 12 and 20, e.g., within the scope of "a fluid disposed within the fluid chamber, the fluid characterized by a hydraulic pressure equal to a pressure applied to the balloon."
Regarding claim 12 and claims dependent thereon, the limitation "a balloon enclosing the internal channel, the balloon defining a tapered fluid chamber extending away from the distal portion of the housing" is indefinite. Specifically, the scope of "enclosing" is unclear, as the broadest reasonable interpretation of the term encompasses closing off a structure. While Applicant discloses the internal channel may be "fully enclosed," Applicant also discloses fluid communication between fluid chamber of the balloon and the pressure sensor is achieved via apertures 42 extending through the housing into the internal chamber (¶ [0044]). Accordingly, the internal channel does not appear to be enclosed with respect to the fluid chamber, such that the scope of the above-noted limitation is unclear. 
Additionally, the limitation "a pressure sensor in communication with the housing, the pressure sensor being configured to measure the hydraulic pressure" is indefinite. It is unclear to what "in communication with" refers in this context, the sensor being disposed on the housing, the sensor being in fluid communication with the housing? While Applicant discloses the pressure sensor may be disposed in the housing as claimed or "in a separate housing," Applicant further discloses in order to measure the hydraulic pressure, the pressure sensor is in fluid communication with the fluid chamber (¶ [0044]). The pressure sensor "being in communication with the housing," does not appear to necessarily require the pressure sensor to be in contact with the fluid, such that the above-noted limitation is unclear. For the purpose of this Office action, the above-noted limitation will be further discussed with the understanding the pressure sensor is in fluid communication with the fluid chamber. 
Regarding claim 20 and claims dependent thereon, the limitation "a pressure sensor disposed within the tip of the housing for measuring a change in the hydraulic pressure resulting from the pressure applied to the diaphragm" is indefinite. It is unclear in what manner the pressure sensor is disposed "for measuring a change in the hydraulic pressure resulting from the pressure applied to the diaphragm" as the claim requires no fluid communication between the fluid and sensor, or any indication that the fluid is similarly "disposed within the tip of the housing." For the purpose of this Office action, claim 20 will be further discussed with the understanding the pressure sensor is disposed within the tip of the housing and in fluid communication with the fluid chamber. 

Allowable Subject Matter
Claims 1, 12 and 20 (and claims dependent thereon) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The most relevant of the prior art of record, US 7,389,134 B1 to Karicherla, discloses a sensing device (e.g., Fig. 15) comprising a housing (lead body) including a proximal portion (e.g., up to membrane 1504) and a distal portion opposite the proximal portion (at least having membrane 1502), the proximal portion including a blood pressure sensor disposed therein (sensor 1508); a compliant balloon (1506) defining a fluid chamber having a volume (1510); and a fluid disposed within the fluid chamber, the fluid characterized by a hydraulic pressure equal to a pressure applied to the balloon (col. 22, line 56 - col. 23, line 67, cavity 1510 is fluid-filled; col. 16, lines 9-15), the blood pressure sensor being configured to measure a change in the hydraulic pressure when a force is distributed over the second portion of the balloon (col. 22, line 56 - col. 23, line 67, pressure waves from the left side of the heart may be transmitted from the flexible diaphragm 1506 to a sensor 1508 via a fluid-filled chamber 1510 in the lead 1500). Karicherla further discloses a membrane (1502), defining a larger volume, may act as the compliant balloon (col. 22, line 56 - col. 23, line 67), but does not disclose said balloon surrounds at least a portion of the housing and defines a fluid chamber between the balloon and the portion of the housing. Rather, Karicherla appears to disclose the fluid chamber is provided within the housing and sealed by the balloon. 
With respect to claim 12, Karicherla similarly teaches a blood pressure communication device (e.g., Fig. 15) a blood pressure probe including a housing (lead body) having a proximal portion (e.g., up to membrane 1504), a distal portion opposite the proximal portion (at least portion having membrane 1502), and defining an internal channel extending therebetween (lumen 1516); a balloon (1506) defining a fluid chamber (1510); a fluid stored within the balloon, the fluid characterized by a hydraulic pressure equal to a pressure applied to the balloon (col. 22, line 56 - col. 23, line 67, cavity 1510 is fluid-filled; col. 16, lines 9-15); and a pressure sensor in communication with the housing, the pressure sensor being configured to measure the hydraulic pressure (col. 22, line 56 - col. 23, line 67, pressure waves from the left side of the heart may be transmitted from the flexible diaphragm 1506 to a sensor 1508 via a fluid-filled chamber 1510 in the lead 1500). As discussed above, Karicherla discloses membrane 1502 may act as the balloon enclosing the chamber, wherein said membrane extends away from the distal portion of the housing (e.g., Fig. 15, where the membrane 1502 is larger in diameter than the lead body, i.e., extending in all directions away from the distal portion of the housing). However, Karicherla does not disclose the balloon encloses the internal channel, or the balloon defines a tapered fluid chamber extending away from the distal portion of the housing. 
With respect to claim 20, Karicherla similarly teaches n implantable blood pressure sensor (e.g., Fig. 15) comprising: an elongated cylindrical housing (lead body) including a proximal portion having a tip (e.g., up to membrane 1504) and a distal portion opposite the proximal portion (at least portion having membrane 1502); a flexible diaphragm (1506) defining a fluid chamber (1510); a non-compressible fluid disposed within the fluid chamber, the non-compressible fluid characterized by a hydraulic pressure equal to a pressure applied to the diaphragm (col. 22, line 56 - col. 23, line 67, cavity 1510 is fluid-filled; col. 16, lines 9-15); and a pressure sensor disposed within the tip of the housing for measuring a change in the hydraulic pressure resulting from the pressure applied to the diaphragm (col. 22, line 56 - col. 23, line 67, pressure waves from the left side of the heart may be transmitted from the flexible diaphragm 1506 to a sensor 1508 via a fluid-filled chamber 1510 in the lead 1500). As discussed above, Karicherla discloses membrane 1502 may act as the balloon (1508) enclosing the chamber, wherein said membrane includes an extension member extending away from the housing (e.g., Fig. 15, where the membrane 1502 is larger in diameter than the lead body, i.e., extending in all directions away from the distal portion of the housing). Karicherla does not teach the flexible diaphragm at least partially surrounds the housing, or the extension member defines a fluid chamber between the flexible diaphragm and the distal portion of the housing. Rather, Karicherla appears to disclose the fluid chamber is provided within the housing and sealed by the balloon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2016/0038030 A1 Smith discloses a blood pressure sensor comprising a compliant balloon/diaphragm surrounding at least a portion of a housing (e.g., Fig. 11). Smith measures blood pressure fiber optically and does not disclose the compliant balloon defines a fluid chamber between the balloon and the portion of the housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791